Citation Nr: 9921232	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-44 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury with memory loss.  

2.  Entitlement to an evaluation in excess of 10 percent for 
chronic low back pain with radiation to the right lower 
extremity.  

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and son


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active military service from June 1954 to June 
1957 and from September 1980 to October 1992.  This matter comes 
to the Board of Veterans' Appeals (Board) from rating decisions 
of the Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO).  

By February 1994 rating decision, the RO granted service 
connection for chronic low back pain with radiation to the right 
lower extremity and assigned a 10 percent evaluation.  The 
appellant filed a notice of disagreement with the rating assigned 
and perfected an appeal as to that issue.  The RO also granted 
service connection for bilateral hearing loss, hypertension, 
residuals of fractures of the left third and seventh ribs, 
recurrent right inguinal hernia, and a skin disorder affecting 
the shaft of the penis.  The appellant disagreed with the ratings 
assigned these disabilities and the RO issued a supplemental 
statement of the case in September 1994 discussing the evidence 
and decisions concerning these issues.  However, the record 
contains no further communication from the appellant concerning 
these claims.  An appeal requires a substantive appeal filed 
after issuance of a statement of the case.  38 C.F.R. § 20.200.  
As the appellant has not filed a substantive appeal following 
issuance of the supplemental statement of the case, he has not 
perfected appeals as to these issues.  

Subsequently, the appellant filed a claim of service connection 
for residuals of a head injury with memory loss and a claim for 
TDIU.  The RO denied the claims in a January 1997 rating 
decision; the appellant disagreed and perfected appeals as to 
these issues.  Therefore, the issues for appellate review are as 
stated on the title page of this decision.  


REMAND

As for the claim of service connection for residuals of a head 
injury with memory loss, the claim is well grounded under 38 
U.S.C.A. § 5107(a); i.e., it is not inherently implausible.  See 
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  The appellant contends that 
he was involved in a motor vehicle accident in May 1990, at which 
time he sustained a closed head injury manifested, in part, by 
memory loss.  The current evidence of record shows that he has a 
memory loss problem and the service medical records attest to a 
motor vehicle accident in service.  A May 1997 statement signed 
by a VA physician appears to link the in-service accident with 
the post-service symptomatology.  Thus, it is concluded that the 
claim is well grounded.  

VA has a resulting statutory obligation to assist the appellant 
in the development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  To thoroughly evaluate the etiology of the 
appellant's current symptoms, the claim is remanded for a VA 
neuropsychiatric examination.  

With respect to the claim for an evaluation in excess of 10 
percent for the low back disability, the claim is plausible and 
well grounded.  38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (contention of an increase in 
disability severity renders claim well grounded).  VA has a 
resulting statutory obligation to assist the appellant in the 
development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  

It is initially noted that the appellant disagrees with the 
initial disability evaluation.  A claim placed in appellate 
status by disagreement with the initial rating award and not yet 
ultimately resolved, as is the case, is an original claim as 
opposed to a new claim for increase.  In such cases, separate 
ratings may be assigned for separate periods of time, based on 
the facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

However, the present level of disability is also of concern.  
38 C.F.R. § 4.2.  The most recent VA orthopedic examination was 
conducted in July 1996.  That examination, however, did not 
address the concerns highlighted in DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995) (functional loss due to pain on use affecting 
motion of the low back).  The claim for a higher evaluation will 
be remanded to the RO for development.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1995) (VA required to afford a contemporaneous 
medical examination where examination report was approximately 
two years old); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The claim for a total disability rating based on individual 
unemployability is dependent on the outcome of the claims herein 
remanded.  The claims are, therefore, inextricably intertwined.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  To 
thoroughly evaluate the severity of each service-connected 
disability that may affect employability, the appellant should be 
scheduled for a VA general medical examination.  

The case is REMANDED for the following development:

1.  The RO should request that the 
appellant supply the names and addresses of 
any individuals or treatment facilities 
that have treated him for his low back 
disability since July 1996, and the dates 
of such treatment.  After securing any 
necessary releases, the RO should obtain 
complete clinical records of such treatment 
and associate them with the claims folder.  

2.  The RO should schedule the appellant 
for a VA orthopedic examination to 
determine the nature and severity of his 
chronic low back pain with radiation to the 
right lower extremity.  The claims file and 
a copy of this REMAND must be made 
available to the physician for review in 
conjunction with the examination.  All 
necessary tests, including x-ray studies 
and range of motion measurements, should be 
conducted.  The report of examination 
should contain a detailed account of all 
manifestations of the disability(ies) found 
to be present.  The examiner should be 
asked to review the claims file in 
conjunction with the examination and 
determine whether there is swelling, 
muscle spasm on extreme forward bending, 
loss of unilateral lateral spine motion in 
a standing position, listing of the whole 
spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of 
forward bending in a standing position, 
loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of 
joint space, or abnormal mobility on forced 
motion.  The examiner should also be asked 
to express an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or with prolonged 
use, whether any pain or functional loss 
produced additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also opine as to the impact 
of the low back disability on the 
appellant's employability.  

3.  The RO should schedule the appellant 
for a VA neuropsychiatric examination to 
determine the nature and etiology of his 
claimed residuals of a head injury with 
memory loss.  The claims file and a copy of 
this REMAND must be made available to the 
physician for review in conjunction with 
the examination.  The examiner should note 
in the examination report whether the 
claims file was available for review in 
conjunction with the examination.  All 
necessary testing should be accomplished.  
The report of examination should contain a 
detailed account of all manifestations 
associated with the claimed closed head 
injury with memory loss found to be 
present.  The examiner should opine whether 
the current memory loss or other 
neuropsychiatric symptoms are related to a 
head injury incurred at the time of the May 
1990 motor vehicle accident or to some 
other injury or disorder.  The examiner 
should also opine as to the impact of any 
residuals of a head injury with memory loss 
on the appellant's employability.  

4.  The RO should schedule the appellant 
for a VA general medical examination to 
determine the nature and severity of the 
following service-connected disabilities: 
bilateral hearing loss, hypertension, 
residuals of fractures of the left third 
and seventh ribs, right inguinal hernia, 
skin disorder affecting the shaft of the 
penis, and psychophysiological 
gastrointestinal reaction.  The claims file 
must be made available to the physician for 
review in conjunction with the examination.  
The pertinent history concerning the 
disabilities should be obtained, and all 
necessary tests and studies should be 
accomplished.  The report of examination 
should contain a detailed account of all 
manifestations of the disabilities found to 
be present. 

5.  When the aforementioned development has 
been completed, the RO should review the 
record to ensure it is in compliance with 
this REMAND.  If not, the RO should 
undertake remedial action before returning 
the claim to the Board.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).  

After the development requested above has been completed to the 
extent possible, the RO should again review the record and take 
into account, where applicable, the holdings of DeLuca, 8 Vet. 
App. at 206, and Fenderson, 12 Vet. App. at 126.  If any benefit 
sought on appeal, for which a notice of disagreement has been 
filed, remains denied, the appellant and his representative 
should be furnished a supplemental statement of the case and 
given the opportunity to respond.  Then, the case should be 
returned to the Board for further appellate review.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the RO to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board is appealable to the U.S. Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1998).


